            Case 6:20-cv-00665-ADA Document 50 Filed 02/26/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


    KOSS CORPORATION,                                    Case No.        6:20-cv-00665-ADA

                  Plaintiff,                             JURY TRIAL DEMANDED

       v.

    APPLE INC.,

                  Defendant.

       SUPPLEMENT TO APPLE INC.’S MOTION TO TRANSFER VENUE TO THE
                   NORTHERN DISTRICT OF CALIFORNIA
             REGARDING RECENTLY DISCOVERED INFORMATION

         Defendant Apple Inc. (“Apple”) respectfully submits this supplement to address recently-

discovered information in support of its Motion to Transfer Venue. (Dkt. No. 34.) In particular,

two newly-discovered, non-party witnesses with knowledge of physical prior art products, as well

as samples of those products, are located in the Northern District of California. This reinforces that

the compulsory process, witness convenience, and availability-of-proof factors favor transfer.

         Between 2006 and 2008, Plantronics Inc., which now operates as Poly, sold headphone

models named Explorer, Calisto Pro, Voyager, and Discovery. Apple identified these four products

from documents that Poly produced to Apple between December 23, 2020, and February 19, 2021.

Because these products were sold before April 2008, they are prior art to U.S. Patent

Nos. 10,206,025; 10,469,934; 10,491,982; and 10,506,325. These products anticipate or render

obvious certain of Plaintiff Koss Corporation’s (“Koss”) asserted claims, as detailed in the

examples set forth in Exhibits R and S. 1


1
 Apple plans to promptly supplement its Invalidity Contentions to add references to this newly-
discovered information.
          Case 6:20-cv-00665-ADA Document 50 Filed 02/26/21 Page 2 of 5




       This evidence supports Apple’s Motion to Transfer for several reasons:

       First, Plantronics was headquartered, and its successor Poly is headquartered, in Santa

Cruz, California, within the Northern District. Poly, in Santa Cruz, has physical samples of the

Explorer, Calisto Pro, Voyager, and Discovery products. It also has documents relating to these

products, as shown by its production of such documents and samples to Apple. (See Exs. R, S.)

These documents and samples are sources of proof relating to Apple’s invalidity defense, and their

location in the Northern District weighs in favor of transfer there.

       Second, multiple witnesses with knowledge of Plantronics’s prior-art products are located

in the Northern District and subject to compulsory process there. The availability of compulsory

process to secure the testimony of non-party witnesses at trial weighs heavily in favor of transfer.

In re Genetech, Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009). This factor recognizes that “the ability

to compel live trial testimony is crucial for evaluating a witness[’s] testimony.” Parus Holdings

Inc. v. LG Elecs. Inc., No. 6:19-cv-00432-ADA, 2020 WL 4905809, at *4 (W.D. Tex. Aug. 20,

2020) (citing Aguilar-Ayala v. Ruiz, 973 F.2d 411, 419 (5th Cir. 1992)).

       Documents produced by Poly provide evidence that two individuals in the Northern

District—Claude Zellweger and Jay Wilson—have knowledge about the prior-art Plantronics

products. Specifically, these two individuals are the inventors of physical products that Apple will

show are invalidating prior art at trial. Mr. Zellweger lives in San Francisco and is the former co-

owner and principal of One & Co., a San Francisco industrial design company that did work for

Plantronics. (See Ex. T, Non-Party Witness Profiles and Whitepages at 1–5.) Mr. Wilson lives in

Santa Cruz (id. at 6–12) and was a Senior Director for Plantronics from 2002 to 2009 (id. at 7).

Poly’s production indicates that Wilson’s work for the company concerned industrial design.

Messrs. Zellweger and Wilson are named inventors on patents that describe the prior-art




                                                 2
          Case 6:20-cv-00665-ADA Document 50 Filed 02/26/21 Page 3 of 5




Plantronics products. (Ex. U, U.S. Pat. No. 7,680,267; Ex. V, U.S. Pat. App. No. 2008/0076489.)

       Accordingly, Messrs. Zellweger and Wilson reside outside the subpoena power of this

Court but are subject to the subpoena power of the courts in the Northern District of California.

Therefore, the availability of compulsory process over these two additional third-party witnesses

further weighs in favor of transfer. See In re Genetech, 566 F.3d at 1345.

       Finally, if Koss argues that Messrs. Zellweger and Wilson may appear for trial voluntarily,

their location still supports transfer. The convenience of testifying at trial for willing witnesses is

an important factor in the transfer analysis. (Dkt. No. 34 at 9–12.) And the location of “potentially

important non-party witnesses such as inventors [and] prior art witnesses” is relevant to the

witness-convenience factor. U.S. Ethernet Innovations, LLC v. Acer, Inc., No. 6:09-cv-448-JDL,

2010 WL 2771842, at *9 (E.D. Tex. July 13, 2010). Because Messrs. Zellweger and Wilson live

within the Northern District, and the Northern District is over 1,700 miles from this District, it

would be substantially more convenient for them to testify in the Northern District.




Date: February 26, 2021                        Respectfully submitted,

                                               By: /s/ Michael T. Pieja
                                               Michael T. Pieja (pro hac vice)
                                               Alan E. Littmann (pro hac vice)
                                               Doug Winnard (pro hac vice)
                                               Samuel E. Schoenburg (pro hac vice)
                                               Whitney Woodward (pro hac vice)
                                               GOLDMAN ISMAIL TOMASELLI
                                                 BRENNAN & BAUM LLP
                                               200 South Wacker Dr., 22nd Floor
                                               Chicago, IL 60606
                                               Tel: (312) 681-6000
                                               Fax: (312) 881-5191
                                               mpieja@goldmanismail.com
                                               alittmann@goldmanismail.com



                                                  3
Case 6:20-cv-00665-ADA Document 50 Filed 02/26/21 Page 4 of 5




                           dwinnard@goldmanismail.com
                           sschoenburg@goldmanismail.com
                           wwoodward@goldmanismail.com

                           Stephen E. McConnico
                           State Bar No. 13450300
                           Steven J. Wingard
                           State Bar No. 00788694
                           Stephen L. Burbank
                           State Bar No. 24109672
                           SCOTT DOUGLASS & MCCONNICO
                           Colorado Tower
                           303 Colorado St., Ste. 2400
                           Austin, TX 78701
                           Tel: (512) 495-6300
                           Fax: (512) 495-6399
                           smcconnico@scottdoug.com
                           swingard@scottdoug.com
                           sburbank@scottdoug.com

                           Counsel for Defendant Apple Inc.




                              4
          Case 6:20-cv-00665-ADA Document 50 Filed 02/26/21 Page 5 of 5




                                 PROOF OF SERVICE

       The undersigned hereby certifies that a true and correct copy of SUPPLEMENT TO

APPLE INC.’S MOTION TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF

CALIFORNIA REGARDING RECENTLY DISCOVERED INFORMATION has been

served on February 26, 2021, to all counsel of record who are deemed to have consented to

electronic service.



                                                /s/ Michael T. Pieja
                                               Michael T. Pieja (pro hac vice)




                                           5
